Citation Nr: 1748945	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Gina Dines Holness, Attorney at Law



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to November 1978 and December 1980 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level I in the left ear and Level I in the right ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, the Veteran submitted a VA form 9 in December 2012, indicating that he wanted to be scheduled for a Board hearing via videoconference.  The Veteran was scheduled for a hearing on March 1, 2017.  The RO sent notification letters on February 3, 2017 and February 16, 2017, reminding the Veteran of his hearing on March 1, 2017.  The Veteran failed to appear and did not provide good cause.  On June 26, 2017, the VA sent a letter to the Veteran's attorney, requesting clarification on whether the Veteran still wanted to have a hearing.  After attempting to find another address for the Veteran and being unsuccessful, the VA sent the Veteran the same hearing clarification letter to his last address of record.  On July 7, 2017, the Veteran's attorney responded, indicating that the Veteran wanted to withdraw his request for a hearing and that she had lost contact with him.  However, pursuant to 38 C.F.R. § 20.704(e), a request for a hearing may not be withdrawn without the consent of the Veteran.  As the Veteran's attorney indicated that she had not had contact with the Veteran, her response is not sufficient to effectively withdraw the Veteran's hearing request.  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the Veteran's last address of record and that the Veteran lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Of note, however, albeit in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep VA apprised of his whereabouts, and that if he did not do so there was no burden on VA to turn up heaven and earth to find him before finding abandonment of a previously-adjudicated benefit.  Id.  The Court stated "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit."  Id.  The Court also has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board finds that the efforts made by VA to provide the Veteran with a hearing and attempts to locate him to determine if he wanted a second opportunity at a hearing, fulfill the VA's duty to assist and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (if the appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

Legal Analysis

Disability ratings are based on average impairment in earning capacity resulting from a disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination testing is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

"Staged" ratings are appropriate where different levels of severity are shown during distinct periods of time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran had a VA audiology examination in May 2011 which revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
5
15
50
LEFT
5
10
15
65
100

The average pure tone thresholds were 18.75 for the right ear, and 47.5 for the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 in the left ear.  The VA audiologist noted that the Veteran's bilateral hearing loss did cause difficulty understanding conversational speech, especially in the presence of background nose.  

The Veteran submitted a statement in May 2011, in which he reported that he had experienced difficulty hearing since his discharge in 1983, and that it had gotten worse.  The Veteran reported that his hearing loss made his job as a trades foreman difficult at times because of difficulty communicating with the crew.  He also reported that his hearing loss impacted his daily home and social life because he had to ask people to repeat themselves or they must get his attention because he cannot hear.  
The Veteran's wife also submitted a statement in May 2011, in which she reported that the Veteran has always had a difficult time hearing and that it seems to be getting worse.  She reported having to repeat herself more frequently, speak louder, and that in social situations the Veteran seemed unaware when people are speaking to him and she had to intervene to bring it to his attention.  

The Veteran underwent a private audiology evaluation in March 2012, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
45
LEFT
20
20
25
80
105

The average pure tone thresholds were 26.25 in the right ear and 57.5 in the left ear.  Speech discrimination testing was completed using the NU-6 word list.  As it was not done using the Maryland CNC word list, the results are not adequate for rating purposes and will not be further discussed. 

The March 2012 private otolaryngologist noted that hearing loss was affecting the Veteran's speech frequencies and required hearing aid amplification.  The physician explained that the Veteran's bilateral hearing loss would impact his hearing and understanding particularly in noisy surroundings such as a restaurant or nightclub.  

In a March 2012 statement, the Veteran's co-worker, G.N., stated that he had noticed the Veteran would have to "address what['s] being spoken to him again and again during the day."  Further, communicating with him was very difficult.  

In an April 2012 statement, the Veteran's wife reported that his hearing had been getting significantly worse and she had to constantly repeat herself to communicate.  She reported that this happens even if they are in the same room and on the phone.  She also described that it is more difficult in social situations or when there is any degree of background noise.  

The Veteran submitted a statement in April 2012, in which he reported his hearing loss caused a significant degree of frustration at work, home, and in social situations.  The Veteran reported that he had to constantly ask his supervisors and subordinates to repeat themselves and that made work difficult.  

An October 2012 VA audiology examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
50
LEFT
10
10
20
50
80

The average pure tone thresholds were 24 for the right ear, and 40 decibels for the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The VA audiologist noted that the Veteran reported difficulty hearing at work and that people often had to repeat themselves and the Veteran found it difficult to communicate.  

A November 2012 VA audiology note reflected the Veteran had asymmetrical sensorineural hearing loss.  The Veteran was fitted for hearing aids.  The record does not indicate that audiometric testing was completed.  

A November 2013 VA audiology examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
55
LEFT
10
10
25
55
90

The average pure tone thresholds were 26 for the right ear, and 45 decibels for the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 in the left ear.  The VA audiologist noted that the Veteran reported trouble picking up conversation, especially in group situations.  Further, he reported that at work his co-workers must shout in order for him to hear them.  

Based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating.  

Audiometry results and speech recognition scores from the May 2011, October 2012, and November 2013 VA examinations all correspond to Level I auditory acuity in the right ear and Level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100. 

As noted above, private speech discrimination testing completed in March 2012 was not done using the Maryland CNC word list; rather the NU-6 word list was used.  As these results are not adequate for rating purposes they cannot be used to evaluate the severity of the Veteran's bilateral hearing loss under the rating criteria.

The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear, including from March 2012 audiometry testing, of the type contemplated by 38 C.F.R. § 4.86, that is, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).  

The record also does not reflect any period of worsening of the disability that would warrant a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing, which is made worse in crowds and with background noise.  38 C.F.R. § 3.159(a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including pure tone audiometry testing.  Therefore, although the Board finds the Veteran's statements, as well as those of his wife and co-worker, regarding his hearing to be credible, the VA audiological examination results are more probative for purposes of rating the disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

After a review of the evidence of record, there is no pure tone audiometry testing at any point during the period on appeal that indicates a compensable rating for bilateral hearing loss is warranted.  The record also does not reflect any exceptional patterns of hearing impairment for consideration of alternative rating under 38 C.F.R. § 4.86.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim for entitlement to a compensable disability rating for bilateral hearing loss is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

A compensable disability evaluation for bilateral hearing loss is denied. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


